        Case 1:19-cv-02048-MCC Document 18 Filed 11/10/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TANEL WOODWARD,                               :     Civil No. 1:19-CV-2048
                                              :
                Plaintiff,                    :
                                              :     (Magistrate Judge Carlson)
      v.                                      :
                                              :
CITY OF HARRISBURG, et al.,                   :
                                              :
                Defendant.                    :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who is proceeding pro se, commenced this action by a complaint.

(Doc. 1.) Defendant Sabo then filed a motion to stay, pending the resolution of the

state criminal proceedings against the plaintiff. (Doc. 12.) Defendants Carter and City

of Harrisburg then filed a motion to dismiss the pro se complaint. (Doc. 14.) In

response, the plaintiff moved to file an amended complaint. (Doc. 17.)

      We will permit the filing of an amended complaint since Rule 15(a) of the

Federal Rules of Civil Procedure, which governs amendment of pleadings strongly

favors amendment of pleadings, and provides that such leave to amend should be

liberally granted “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:



                                          1
        Case 1:19-cv-02048-MCC Document 18 Filed 11/10/20 Page 2 of 3




      1.       On or before November 30, 2020, the plaintiff shall file an amended

complaint in this case and serve this complaint upon the defendants.

      2.       We believe that this development has substantive significance for the

parties with respect to the pending motion to dismiss and motion to stay filed by the

defendants since, as a matter of law, an amended complaint takes the place of any

prior complaint, effectively invalidating the prior complaint. Crysen/Montenay

Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162

(2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the original and renders

it of no legal effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice & Procedure     '   1476 (2d ed. 1990) ("A pleading that has been

amended    Y   supersedes the pleading it modifiesY. Once an amended pleading is

interposed, the original pleading no longer performs any function in the caseY.").

Therefore, since the amended complaint is now a legal nullity, the defendants’

respective motions to stay and to dismiss, (Docs. 12, 14), are DISMISSED as moot.

      3.       However, this leave to file a second amended complaint is granted

without prejudice to the assertion of any defenses or dispositive motions that the

defendants may believe are appropriate with respect to the second amended complaint.

      SO ORDERED, this 10th day of November 2020.




                                           2
Case 1:19-cv-02048-MCC Document 18 Filed 11/10/20 Page 3 of 3




                           /s/ Martin C. Carlson
                           Martin C. Carlson
                           United States Magistrate Judge




                              3
